Citation Nr: 0024377	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  93-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
foot injury, evaluated as 20 percent disabling from May 18, 
1992, and 10 percent disabling previously.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
June 1953, and from August 1955 to August 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran testified before the undersigned member of the 
Board at a hearing held in Washington, DC, in September 1993.  
This case was remanded by the Board in December 1994.  In May 
1997, the Board issued a decision affirming the assignment of 
a 10 percent evaluation prior to May 18, 1992, and a 20 
percent rating from May 18, 1992, for residuals of right foot 
injury.  The veteran appealed this decision, and in September 
1997 the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court) granted a joint motion to 
remand the case and vacated the Board's May 1997 decision.  
The case was thereafter remanded by the Board in May 1998 for 
further development; it was returned to the Board in July 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right foot disability was no more than 
moderate prior to May 18, 1992 and has not been more than 
moderately severe since May 18, 1992.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of right foot injury for the period prior to May 
18, 1992, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 5284 
(1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of right foot injury for the period commencing May 
18, 1992, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right foot disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as described below.  

Service medical records disclose that the veteran sustained a 
compound fracture of his right big toe in March 1956 when an 
oil drum fell on the digit.  In April 1957, the veteran 
continued to complain of foot pain.  Due to malunion of the 
right distal interphalangeal joint, the veteran underwent 
arthroplasty of the distal phalanx and arthrodesis of the 
distal interphalangeal joint in April 1957.  The July 1958 
service separation examination report records the presence of 
a deformity of the right big toe.  

On VA examination in December 1958, physical examination 
showed the presence of some stiffness in the interphalangeal 
joint of the right big toe.  No other gross distortion, 
deformity or secondary changes of the foot were evident, 
other than the presence of a scar.  The veteran was diagnosed 
with right foot injury with minimal residual.

In December 1958, the RO granted service connection for the 
veteran's right foot disability and rated it as 
noncompensable.

In a September 1960 statement, Earle S. Lewis, M.D., 
indicated that he had treated the veteran frequently for 
right foot disability, and essentially stated that the 
veteran exhibited severe pain associated with that 
disability.

On file is a medical certificate dated in July 1979 by Roy R. 
Raub, M.D.  The certificate indicates that X-ray studies 
demonstrated a bunion of the big toe, as well as arthrodesis 
of the distal joint of the big toe and slight arthritis in 
the metatarsophalangeal (MP) joint involving the sesamoids.

Following the veteran's request for an increased evaluation, 
the veteran was provided a VA examination in December 1979.  
The December 1979 VA examination report shows that the 
veteran's right forefoot was slightly larger than the left 
with a slight bunion type configuration, but without a true 
bunion.  No varicosities were noted.  The veteran was able to 
extend his toes normally, but flexion, especially of the 
great toe, was limited.  Motions of his foot and ankle were 
otherwise normal.  There was no pes planus.  He was unable to 
stand on the toes of his right foot, but was able to stand on 
his right heel.  Flexion and squatting seemed to aggravate 
the pain in his foot.  A scar on the dorsum of the big toe 
was normal.  There were some pain and tenderness to 
palpation.  There was no evidence of any ulceration or 
drainage, and no redness was noted.  X-ray studies of the 
right foot were normal.

In December 1979, the RO denied the veteran's claim for a 
compensable rating for right foot disability. 

An October 1991 VA outpatient record documents the veteran's 
contention that he was unable to walk normally due to his 
right foot disability.  The VA examiner observed tenderness 
of the right arch and first MP joint.  The examiner referred 
the veteran to the podiatry clinic noting that the veteran 
had experienced pain in his foot for many years.

In November 1991, the VA podiatry clinic examiner noted that 
the veteran gave a 40-year history of pain of the right 
hallux on ambulation.  The veteran had slight movement of the 
interphalangeal joint of the right hallux with pain and 
dystrophic nails.  The examiner diagnosed a possible partial 
interphalangeal joint fusion and advised that the veteran 
take Motrin for the pain.  Later in November 1991, the VA 
examiner indicated that the veteran complained of pain and 
that there were mild arthritic changes throughout the foot 
and the MP joint.  

In its December 1991 rating decision, the RO assigned a 10 
percent rating, effective from October 15, 1991, under 
Diagnostic Codes 5010 and 5284.  The veteran disagreed with 
the assigned rating.

A February 1992 treatment note documents that the veteran 
complained of a painful right hallux interphalangeal joint; 
he reported that he bought the shoes that were advised for 
him.  An April 1992 VA outpatient treatment record shows that 
the veteran complained of pain and discomfort of the right 
great toe with prolonged standing or walking.  The examiner 
described the veteran's painful hallux as a chronic problem 
with a history of joint fusion.  The examiner also noted that 
there was no evidence of active infection.  The veteran was 
referred to the podiatry clinic.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1992, at which time he testified that he 
was restricted in the weight he could place on his right 
great toe, and that he tended to walk on his heels because of 
fusions on his foot.  The veteran testified that his toe 
swelled and bothered him constantly, and he averred that he 
was unable to wear dress shoes and in fact required wide 
shoes.

An April 1992 VA examination report shows that the veteran 
exhibited a very minimal limp of the right lower extremity.  
Examination of the veteran's right shoe showed increased wear 
on the lateral aspect of the heel as compared to the left.  
The right great toe was significantly shorter than the left 
great toe.  A photo of the veteran's feet showing the 
deformity of the right great toe was included.  He exhibited 
minimal range of motion with flexion and extension of the 
right great toe.  There also appeared to be lack of the 
proximal interphalangeal (PIP) joint, which had been fused.  
The veteran was able to stand on his heels with difficulty, 
but was unable to stand on his great right toe secondary to 
pain.  His arches were intact and his plantar fascia was 
minimally tender under the right great toe.  The dorsal and 
lateral aspects of the foot were unremarkable.  The VA 
examiner diagnosed trauma to the right great toe with fusion 
of the right great toe with decreased length and decreased 
range of motion.  X-ray studies of the right foot showed 
fusion of the phalanges of the right big toe, as well as some 
cystic changes in the medial portion of the head of the first 
metatarsal bone and a hallux valgus deformity.

The evidence outlined above is that available for the period 
prior to May 18, 1992, the period for which a 10 percent 
rating had been assigned for the disability.  

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, a 20 percent evaluation if they are 
moderately severe or a 30 percent evaluation if they are 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A 10 percent evaluation is warranted for severe unilateral 
hallux valgus if equivalent to amputation of the great toe, 
or if operated with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.  

A 10 percent evaluation is warranted for amputation of the 
great toe without metatarsal involvement, and a 30 percent 
evaluation is warranted if the amputation involves the 
removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that Diagnostic Codes 5276 through 5279, and 
5281 through 5283 are not for application, as the evidence 
for the period prior to May 18, 1992, does not show flatfoot, 
weak foot, claw foot, anterior metatarsalgia (Morton's 
disease), hallux rigidus, hammer toe, or malunion/nonunion of 
the tarsal or metatarsal bones.

Based on the medical evidence on file for the period prior to 
May 18, 1992, the Board finds that the record demonstrates 
that the disability picture for the residuals of right foot 
injury most nearly approximates the criteria for a 10 percent 
evaluation.  In this regard the Board notes that while the 
veteran has arthritic changes throughout his foot, and 
exhibits a limp, the record nevertheless discloses that the 
veteran's right foot disability is essentially limited, both 
in complaint and clinically, to his great toe.  The veteran 
has complained of right great toe pain, and physical 
examination has demonstrated the presence of partial fusion 
of the toe, with pain and limitation of great toe motion, as 
well as a hallux valgus deformity and a shortening of the 
digit; no larger right foot disability was demonstrated.  
While the veteran's right great toe has resulted in a limp, 
his limp was notably described as very minimal on 
examination.  Moreover, the veteran has neither complained of 
nor demonstrated any right foot or right great toe weakness 
or excess fatigability.  While the veteran, on examination, 
was unable to stand on his toes, he was able to rise on his 
heels. 

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 10 percent based 
upon moderate foot disability, and as the veteran's right 
foot disability was essentially limited to his great toe, 
without evidence of more than moderate pain, incoordination 
or fatigability associated with the disability, there is no 
basis in the record for the period prior to May 18, 1992, for 
finding that the service-connected right foot disability was 
more than moderately disabling.  Moreover, although the 
veteran has a hallux valgus deformity and some shortening of 
his great toe, there is no indication that the hallux valgus 
deformity is severe in nature, and the evidence clearly shows 
that the veteran has not undergone amputation of the right 
great toe or resection of the metatarsal head.  Accordingly, 
there is no basis for the assignment of a rating greater than 
10 percent for the veteran's disability prior to May 18, 
1992.

On May 18, 1992, a VA podiatry clinic examiner diagnosed a 
possible neuroma on the veteran's right foot.  The veteran 
complained of right foot pain, aching and sharp when walking.  
The examiner noted pain at the interphalangeal joint of the 
right hallux and pain at the first interspace.  The veteran 
preferred bare feet to wearing shoes.  In June 1992, a VA 
podiatry clinic examiner noted acute right foot pain and mild 
pain upon range of motion.  The examiner concluded that 
surgery was a possibility.  A July 1992 treatment note 
indicates that treatment options were discussed, and that the 
veteran would make a decision with respect to his options.

At his September 1993 hearing before the undersigned, the 
veteran essentially testified that his Morton's neuroma 
caused pain, but that he stopped seeking treatment for his 
right foot disability after his treating physicians 
recommended surgery to repair the neuroma.  The veteran 
testified that he limped and was issued a cane, and that his 
foot pain radiated to his right ankle.  He stated that he was 
unable to move his right great toe and that he walked 
awkwardly and experienced some limitation of right foot 
motion.

An April 1996 VA fee-basis examination report reveals that 
the veteran complained of an electric shock feeling in the 
foot radiating up the forefoot at times, usually with weight 
bearing.  The veteran also complained of decreased motion of 
the right great toe.  Upon examination, the examiner noted 
that the veteran could walk around the examining room without 
difficulty.  He had difficulty getting up on his toes on the 
right side.  There was no wasting of the calves.  He had full 
range of motion of the right ankle.  The right great toe had 
a solidly fused PIP joint in full extension.  The MP joint 
dorsiflexed 55 degrees and plantar flexed 10 degrees.  
Neurovascular status remained intact in the first digit.  He 
was tender to palpation between the metatarsal heads and in 
the web space between the third and fourth toes.  He had no 
numbness in the toes.  X-ray studies revealed that the right 
forefoot had a solidly fused PIP joint of the right great toe 
in good position and alignment.  Early degenerative changes 
were noted at the MP joint of the right great toe and some 
minor degenerative changes were noted in the hind foot.  The 
examiner's impression was that the veteran had a right great 
toe injury with solid fusion of the PIP joint and loss of 
motion of the MP joint.  He stated that the veteran had 
reached his maximum degree of improvement and did not need 
treatment.  There was also a Morton's neuroma between the 
third and fourth toes on the same foot that, in the 
examiner's opinion, could reasonably be related to the 
service-connected injury due to the veteran's altered weight 
bearing.  The veteran declined surgical treatment for the 
neuroma. 

In its August 1996 rating decision, the RO assigned a 20 
percent rating, effective May 18, 1992, under Diagnostic 
Codes 5010 and 5284.  The veteran disagreed with the rating.

The veteran was afforded a VA examination in September 1998, 
at which time the examiner noted that the veteran had 
developed a Morton's neuroma between his third and fourth 
toes on the right foot.  The veteran complained of pain with 
weight-bearing, as well as with weather changes.  The veteran 
also reported experiencing an electrical sensation from his 
neuroma up through his ankle with any weight-bearing, and 
reported pain focal to the great MP joint.  The veteran 
denied any flare-ups of disability, or any numbness 
associated with the right foot, but indicated that his foot 
pain required him to rest after 10 minutes of use.  Physical 
examination disclosed that, other than with respect to the 
right great toe, the veteran's range of right foot motion was 
intact.  His right great toe was short and fused, and he 
walked slowly with a limp, although he did not use any 
assistive devices.  Range of motion testing of the right 
great toe disclosed dorsiflexion to 20 degrees using the MP 
joint and plantar flexion to 0 degrees.  There was a well-
healed incision on the medial aspect of the toe.  The 
veteran's neuroma was exquisitely tender.  The veteran also 
described shooting pains to his right ankle, but exhibited 
good range of ankle motion without distal edema.  A color 
photograph of the veteran's feet was attached to the 
examination report.  X-ray studies of the right foot showed 
joint fusion of the interphalangeal joint of the great toe.  
The veteran was diagnosed with crush injury to the 
interphalangeal joint of the right great toe with fusion, 
limitation of motion and focal pain with weight-bearing.  The 
veteran was also diagnosed with Morton's neuroma between toes 
three and four of the right foot with pain syndrome.

At an April 1999 VA examination, the veteran presented with a 
slight limp on the right.  His gait was somewhat slowed, but 
he was also noted to have changes commensurate with a right 
cerebrovascular accident (CVA) and left hemiparesis.  
Coordination of the right great toe remained intact, as well 
as his foot coordination.  The veteran exhibited decreased 
flexion at the first MP joint, and complained of pain with 
motion of that joint.  Range of right great toe motion 
testing disclosed plantar flexion to 10 degrees at the MP 
joint and dorsiflexion to 5 degrees.  The examiner noted that 
the veteran may well exhibit increased or excessive 
fatigability due to an altered gait, but concluded that it 
was difficult to determine whether such fatigability was 
present in light of the veteran's present neurological 
status.  No gross bony abnormality or skin changes were 
noted, although there was an erythematous complaint over the 
MP area.  The veteran was diagnosed with post-traumatic 
synovitis of the first MP joint of the right foot.

The evidence relating to the period from May 18, 1992, 
documents that a neuroma was suspected on VA examination on 
May 18, 1992, and that the presence of a Morton's neuroma 
between the third and fourth toes of the right foot was 
confirmed on VA examination in April 1996.  Accordingly, the 
evidence on file from May 18, 1992, supports the assignment 
of a 20 percent evaluation.  However, the Board concludes 
that the above evidence does not demonstrate that the 
veteran's right foot disability is more than moderately 
severe in nature, as required for a 30 percent evaluation.  
In this regard, the Board notes that while the veteran 
exhibits degenerative changes throughout his foot as well as 
alteration of his gait, his right foot complaints and 
clinical findings are essentially limited to pain and 
limitation of motion affecting his right great toe, as well 
as pain caused by the neuroma located between his third and 
fourth toes.  The Board notes, however, that while the 
veteran evidences a limp, his limp was described as slight in 
nature, the veteran was able to ambulate without assistance, 
and the record is negative for any complaints or finding of 
weakness associated with the right foot.  While the veteran 
reported experiencing fatigability with walking at his April 
1999 examination, the examiner notably was unable to address 
the extent of this fatigability in light of the veteran's 
history of a CVA.  In any event, despite the veteran's 
complaints of radiating foot pain, fatigability and 
incoordination, the record reflects that the veteran's range 
of right foot and ankle motion, as well as his right toe and 
foot coordination, has consistently remained intact.  

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 20 percent from 
May 18, 1992, based upon moderately severe foot disability, 
and as the veteran's right foot disability is essentially 
limited to his great toe and to the neuroma affecting his 
third and fourth toes, without evidence of more than moderate 
pain, incoordination or fatigability associated with the 
disability, there is no basis in the record for the period 
from May 18, 1992, for finding that the service-connected 
right foot disability is more than moderately severe in 
nature. 

The Board notes that, other than Diagnostic Code 5284, the 
only potentially applicable diagnostic code under 38 C.F.R. 
§ 4.71a is Diagnostic Code 5279 for anterior metatarsalgia 
(Morton's disease).  That code provides a maximum 10 percent 
rating.  The Board notes, however, that a separate rating 
under DC 5279 is impermissible under 38 C.F.R. § 4.14 because 
the impairment associated with the veteran's Morton's 
neuroma, which is limited to pain, incoordination and 
fatigability affecting the right foot, is encompassed in the 
20 percent rating under Diagnostic Code 5284, pertaining to 
foot injuries. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes that there is no 
evidence that the residuals of right foot injury have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of right foot injury for the period prior to May 18, 1992, is 
denied.

Entitlement to a rating in excess of 20 percent for residuals 
of right foot injury for the period from May 18, 1992, is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

